Citation Nr: 0630036	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic low back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the RO that denied 
a disability rating in excess of 20 percent for service-
connected chronic low back syndrome.

In June 2006, the veteran testified during a videoconference 
hearing before the undersigned.  During the hearing the 
undersigned granted the veteran's request for a 30-day 
abeyance to submit additional documentary evidence.  To date, 
VA has not received any additional response from the veteran.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

In September 2004, the veteran was afforded a VA examination 
to evaluate the severity of his service-connected chronic low 
back syndrome.  The veteran's claims file was not available 
to the examiner at that time.  The report of that examination 
shows range of motion of the lumbar spine was to 45 degrees 
on flexion without pain and to 50 degrees with pain, to 5 
degrees on extension without pain and to 10 degrees with 
pain, to 20 degrees on right and left lateral bending without 
pain and to 25 degrees with pain, and to 5 degrees on 
rotation to the right and left without pain and to 10 degrees 
with pain.  Since then, the veteran has reported, on more 
than one occasion, a worsening of his chronic low back 
syndrome.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Under current rating criteria, the veteran's chronic low back 
syndrome is to be evaluated on the basis of its orthopedic 
and neurologic manifestations.  The orthopedic manifestations 
are evaluated based on limitation of thoracolumbar spine 
motion.  General Rating Formula for Diseases and Injuries of 
the Spine, Note (1), 38 C.F.R. § 4.71a (2005).  
Alternatively, the veteran's chronic low back syndrome is to 
be evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

At his hearing, the veteran reported that he slipped and 
jerked his back in August 2005, and was examined by a private 
physician in Spartanburg, South Carolina. The claims folder 
does not contain those records.  Prior to arranging for 
further examination, the RO or AMC should specifically seek 
the veteran's authorization for release of the medical 
records.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should request 
authorization from the veteran to obtain 
all records of private medical treatment 
for a low back disability, for the period 
from August 2005 to the present-
specifically, from a private physician 
(not otherwise identified by the veteran) 
in Spartanburg, South Carolina. 

2.  The AMC or RO should afford the 
veteran a VA neurological examination and 
a VA orthopedic examination, for 
evaluation of the service-connected 
chronic low back syndrome.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician(s) designated to examine 
the veteran, and the report of the 
examination(s) or addendum should note 
review of the claims folder.  

The neurological examiner should identify 
all current neurological symptoms 
associated with the veteran's service-
connected chronic low back syndrome.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine or whether the 
spine is ankylosed.  If ankylosed, the 
examiner should report whether the spine 
is held in flexion or extension with any 
of the following: difficulty walking 
because of a limited line of vision, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation, or neurologic 
symptoms due to nerve stretching.

The examiners should also determine 
whether the chronic low back syndrome is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination, including an opinion as 
to any additional limitation of motion 
during flare-ups.

The examiners should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the last 12-month period that are 
attributable to the chronic low back 
syndrome.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiners 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examinations, the AMC or RO 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the AMC or RO 
should re-adjudicate the claim on appeal.  
If the benefits sought remain denied, the 
AMC or RO should issue a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



